Form fnldecree


                                    United States Bankruptcy Court
                                         Western District of Louisiana

                                                 Case No.: 17−50705
                                                     Chapter: 7
                                                Judge: John W. Kolwe

In Re:
   Rooster Energy, L.L.C.
    (debtor has no known aliases)
   16285 Park Ten Place
   Ste 120
   Houston, TX 77084

Social Security No.:

Employer's Tax I.D. No.:
  20−2817323


                                                   FINAL DECREE




     The court having found that the estate of the above named debtor(s) or debtor(s) in possession has been fully
administered in accordance with the procedures required by Rule 5009, Fed. R. Bankr. P.;

       IT IS ORDERED THAT the trustee in this case is discharged; that unless there is a blanket bond herein, the
trustee's surety is hereby discharged; that regardless of whether the trustee's bond herein is a case bond or a blanket
bond, the surety is relieved of any liability for the actions or inactions of the trustee that may be incurred after the
termination of its suretyship, but is not relieved of any liability for the actions or inactions of the trustee incurred
during its suretyship; and that this case be and the same is hereby closed pursuant to 11 U.S.C., Section 350.

Dated: 3/26/19
                                                             /s/John W. Kolwe
                                                             U.S. Bankruptcy Court Judge




            17-50705 - #803 File 03/26/19 Enter 03/26/19 08:28:13 Final Decree Pg 1 of 1
